Order entered January 21, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01213-CV

                             CHRISTOPHER WREH, Appellant

                                                V.

  ALEX GIANOTOS, BOSTEN GOLDSCHMIED, & BG INCORPORATED, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-05068-D

                                            ORDER
       This is an appeal from a judgment of possession. The judgment recites it was signed on

September 26, 2016, but the suit was filed, and heard, in 2019.

       On December 19, 2019, we directed appellant to obtain a judgment nunc pro tunc which

accurately reflects the date the judgment was signed. See In re Marriage of Russell, 556 S.W.3d
451, 455 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (incorrectly stated date is clerical error

which trial court can correct any time). We further directed appellant to have filed, no later than

January 17, 2020, a supplemental clerk’s record containing a copy of the revised judgment.

       By motion filed January 15, 2020, appellant informs the Court he has not been able to

obtain the revised judgment and asks we extend the deadline and order the trial court to correct
the judgment. Alternatively, appellant asks we dismiss the “case with the Judgment being Null

and Void UPON its face.”

       We GRANT the motion to the extent we EXTEND the deadline for filing a

supplemental clerk’s record containing a copy of the corrected judgment to February 18, 2020.

On our own motion, we SUSPEND the deadline for filing appellant’s brief on the merits until

further order of the Court.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Paula

M. Rosales, Presiding Judge of County Court at Law No. 4, and the parties.

                                                   /s/    KEN MOLBERG
                                                          JUSTICE